          Case 2:17-cv-00686-APG-DJA Document 68 Filed 12/01/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DONALD E. MITCHELL, JR.,                                Case No.: 2:17-cv-0686-APG-DJA

 4          Plaintiff                                 Order for Status Report or Proposed Joint
                                                                   Pretrial Order
 5 v.

 6 STATE OF NEVADA, et al.,

 7          Defendants

 8         The parties have not taken action in this case since the order on mandate dismissing the

 9 defendants’ notice of appeal. It appears from the pre-appeal status of the case that the proposed

10 joint pretrial order on the remaining claim against defendants Alvarado and Knight is now due.

11 See ECF No. 52.

12         I THEREFORE ORDER the parties to file a status report or a proposed joint pretrial

13 order on the remaining claims by January 8, 2020.
                                               2021. The failure to do so will result in dismissal of

14 this case.

15         DATED this 1st day of December, 2020.

16

17
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
